Case 2:18-cv-00412-RWS-RSP Document 49 Filed 04/24/19 Page 1 of 4 PageID #: 1512



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  TRAXCELL TECHNOLOGIES, LLC,   )
  Plaintiff,                    )
                                )                      Civil Action No. 2:18-cv-412
  v.                            )
                                )
  NOKIA SOLUTIONS AND           )
  NETWORKS US LLC; NOKIA        )
  SOLUTIONS AND NETWORKS OY;    )                      JURY TRIAL DEMANDED
  NOKIA CORPORATION; NOKIA      )
  TECHNOLOGIES OY;              )
  ALCATEL-LUCENT USA, INC.; HMD )
  GLOBAL; AND HMD GLOBAL OY,    )
  Defendants.                   )

        PLAINTIFF’S RESPONSE TO HMD GLOBAL OY’S MOTION TO DISMISS1

          Plaintiff, Traxcell Technologies, LLC (“Traxcell”) respectfully responds to HMD Global

  OY’s (“HMD”) Motion to Dismiss requesting the Court deny the same and either deem service

  effective or grant an extension until May 27, 2019 for Traxcell to effectuate service.

                                        RELEVANT FACTS

          The Court previously ordered service on all defendants by March 28, 2019. In response,

  Plaintiff:

          1.     immediately issued a new summons in the name of HMD Global Oy;2

          2.     contacted opposing counsel to see if they would accept service, given that they had

  appeared at the scheduling conference (Counsel would not accept service);3




  1
    See ECF No. 44.
  2
    See Declaration of William P. Ramey, III (“Ramey Decl.”) at ¶4.
  3
    See id. at ¶5.

                                                           1
Case 2:18-cv-00412-RWS-RSP Document 49 Filed 04/24/19 Page 2 of 4 PageID #: 1513



         3.      sent a copy of the complaint with the summons to both the England and Finland

  location of HMD;4 and,

         4.      contracted with a third party for service, Process Service Network, LLC (ultimately,

  on March 29, 2019, Plaintiff learned service was not performed properly under the rules through

  Process Service Network).5

         Plaintiff then served HMD through the Texas Secretary of State on or about April 8, 2019.6

  Plaintiff served HMD through the Texas Secretary of State with its First Amended Complaint and

  the proper summons.7 Plaintiff has not received the Whitney Certificate back from the Texas

  Secretary of State, but the complaint was sent from the Texas Secretary of State on April 9, 2019.8

         Further, Plaintiff received a Certificate from the Hauge Convention that HMD Global OY

  UK Branch, in London, Level 4, 4 Kingdom Street, Paddington Central, London W2 6BD was

  served on April 8, 2019 and that proof of service was filed with the court as ECF No. 46.9 HMD

  was served the Original Complaint as process through the Hague Convention was started on

  December 27, 2018, i.e., before the First Amended Complaint was filed.10 Further, HMD’s

  counsel received the First Amended Complaint on or about February 27, 2019, as counsel for

  Plaintiff personally e-mailed a copy.11




  4
    See Ramey Decl. at ¶6.
  5
    See id. at ¶7.
  6
    See id. at ¶8.
  7
    See id.
  8
    See id. at ¶9.
  9
    See id.
  10
     See id.
  11
     See id.

                                                           2
Case 2:18-cv-00412-RWS-RSP Document 49 Filed 04/24/19 Page 3 of 4 PageID #: 1514



                                            ARGUMENT

         Plaintiff has made a good faith effort to serve Defendant and Defendant has in fact been

  made aware of the lawsuit by the Court’s deadline of March 28, 2019.12 Moreover, HMD has been

  served under the Hague Convention and by the Texas Secretary of State.13

         Plaintiff therefore requests that the Court deem HMD served as HMD has actual Notice of

  the Complaint and has participated in these proceedings. Alternatively, Plaintiff requests a 60-day

  extension to serve Defendant until May 27, 2019 to effect service as the Whitney Certificate is

  expected back from the Texas Secretary of State shortly.

         HMD will not be prejudiced with either the Court deeming service effective or with the

  requested extension as Plaintiff served its infringement contentions on HMD as required by the

  Docket Control Order on April 17, 201914 and HMD’s counsel was served with the First Amended

  Complaint on February 27, 2019.15

         This request is not meant for delay but in the interests of justice.

                                           CONCLUSION

         Traxcell requests the Court deny HMD’s Motion and either deem service effective or

  grant an extension until May 27, 2019 to effectuate service.

                                                Respectfully submitted,

                                                Ramey & Schwaller, LLP

                                            By: /s/ William P. Ramey, III
                                               William P. Ramey, III
                                               Texas Bar No. 24027643
                                               5020 Montrose Blvd., Suite 750
                                               Houston, Texas 77006


  12
     See Ramey Decl. at ¶s 4-11.
  13
     See id. at ¶s 8-10.
  14
     See id. at ¶11.
  15
     See id. at ¶10.

                                                             3
Case 2:18-cv-00412-RWS-RSP Document 49 Filed 04/24/19 Page 4 of 4 PageID #: 1515



                                               (713) 426-3923 (telephone)
                                               (832) 900-4941 (fax)
                                               wramey@rameyfirm.com

                                               Attorneys for Traxcell Technologies, LLC



                                  CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

  that all counsel of record who have appeared in this case are being served on this day of April 24,

  2019, with a copy of the foregoing via e-mail.

                                               /s/ William P. Ramey, III
                                               William P. Ramey, III




                                                           4
